El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
¿En qué circunstancias una declaración extrajudicial anterior del testigo principal de cargo (coautor), esencial-mente inconsistente con el testimonio prestado ante el tribunal y admitido con efecto sustantivo, es suficiente para sostener la culpabilidad? Contestar esta interrogante exige una meticulosa exposición del trasfondo procesal y fáctico pertinente.
Los hermanos Samuel (c/p Sammy), Cándido y Rubero, de apellidos Adorno Cabrera, y Carmelo Del Moral Avilés *841(c/p Guillo) fueron acusados de asesinar el 7 de octubre de 1981, en concierto y común acuerdo, a José Miguel Orsini (c/p Cheo) y a Ángel Manuel Bruno Ramos (c/p Pocholo); de tentativa de asesinato contra Ángel M. Bruno Ramos, y de varias infracciones a la Ley de Armas de Puerto Rico.
El Jurado rindió veredictos de culpabilidad en los deli-tos graves y el juez en los delitos menos graves. Apelaron.(1)
Conforme a la Exposición Narrativa de la Prueba y de-más evidencia,(2) el 22 de marzo de 1982 el testigo princi*842pal de cargo, Ramírez Seijo (c/p Ricky), prestó su primera declaración jurada ante el Fiscal Juan López. Incriminó a los cuatro (4) apelantes en los asesinatos y las violaciones mencionadas a la Ley de Armas de Puerto Rico. En sínte-sis, luego de las advertencias de rigor, sostuvo que el 5 de octubre de 1981 había planeado con Sammy matar a José M. Orsini (c/p Cheo), porque Justino Díaz Cabrera (c/p Ti-nito) le había dado una confidencia a Sammy en el sentido de que Cheo planeaba matarlos a ambos el 6 de octubre de 1981. Según Sammy, el plan de Cheo era pedirle al testigo que hurtara un vehículo,/3) y cuando fuera a entregarlo junto con Sammy al sector Las Pifias, del Bo. Almirante de Vega Baja, Cheo y Tinito los estarían esperando para ultimarlos.
Para corroborar la confidencia, Ricky fue al otro día (6 de octubre) al taller de Cheo para ver si éste le solicitaba algún automóvil. Efectivamente, Cheo le dijo que necesi-taba dos (2) carros hurtados para su cuñado y le pidió que cuando los consiguiera los llevara al sector Las Pifias del Bo. Almirante de Vega Baja después de la una de la tarde (1:00 p.m.). Además de Ricky y Cheo, en el taller se encon-traba Bruno Ramos (c/p Pocholo).
Luego de esa conversación, el testigo pensó que lo dicho *843por Sammy respecto al plan era cierto. Envió a su cuñado a avisar a Sammy para poner en función su plan de contra-ataque, adelantándose y matando a Cheo. El testigo debía actuar conforme al plan de Cheo, pero con la variante de que cuando Cheo fuera a recoger los vehículos hurtados en el sector Las Piñas, se llevaría la sorpresa de que Sammy y sus hermanos Rubero y Cándido, así como el coapelante Carmelo Del Moral, lo estarían esperando.
Para seguir el alegado plan de Cheo —que a su vez era parte del plan de contraataque de Sammy— Ricky le pidió a Pocholo que lo llevara a hurtar los vehículos. Pocholo le dijo que no podía, porque tenía que terminar cierto trabajo. El testigo entonces se lo pidió a su cuñado. El cuñado de Ricky lo llevó a Plaza Carolina y allí se apropió ilegalmente de un Corolla, uno punto ocho (1.8).(4) Regresó con dicho auto al taller de Cheo para informarle que tenía uno (1) de los que había pedido, y envió a su cuñado a informarle a Sammy que lo esperara en el sector Las Piñas, según acordado.
Luego de hablar con Cheo en su taller, le dijo que iría allí para entregarle el carro. Arribó al sector Las Piñas como de dos (2:00) a dos y media de la tarde (2:30 p.m.) para esperar a Cheo. A los quince (15) minutos llegaron al lugar Sammy, Rubero y Cándido en una guagua Ford, color rojo. La ocultaron y se escondieron entre unos árboles. Ese 6 de octubre, Cándido y Rubero tenían una escopeta cada uno y Samuel una (1) pistola.
Esperaron a Cheo infructuosamente hasta las seis (6:00) o siete de la noche (7:00 p.m.) Decidieron entonces irse a sus respectivas residencias. Sammy se encargaría de vender el auto robado. Sammy y Ricky decidieron esperar que Cheo ocupara a este último en otro “trabajito”, para llevar a cabo su plan.
Al otro día, el 7 de octubre, Ricky fue por la mañana al *844garage de Cheo “porque quería saber por qué no había ido” a la cita la tarde anterior. Cheo le dijo que no había podido reunir el dinero para pagarle, pero que interesaba que esa noche le consiguiera un (1) Datsun. Ricky le replicó que no tenía quién lo llevara a apropiárselo, y Cheo le dijo que regresara para llevarlo por la noche.
Así lo hizo. A eso de las siete de la noche (7:00 p.m.), regresó al taller y junto a Cheo salió hacia Isla Verde. Al llegar a esa área, cerca de los hoteles, vieron un Datsun color amarillo y Ricky se lo apropió. De regreso a Vega Alta, Cheo le informó a Ricky que él iba a la casa de su cuñado Crespo y que lo fuera a buscar más tarde a su casa en Vega Alta para disponer del auto.
Tras varias incidencias —se destaca que Ricky pasó.a casa de Pocholo al no encontrar a Cheo en su casa y que el Datsun amarillo robado se quedó sin gasolina— Ricky y Pocholo fueron a casa de Cheo donde se encontraron con éste y su cuñado Crespo. De allí fueron a abastecer de ga-solina al Datsun Amarillo, para luego partir los cuatro (4) al Bo. Espinosa de Vega Baja a dejar el carro robado en un solar de cierta residencia. Después, Ricky, Cheo y Pocholo se dirigieron al sector Las Pifias a buscar la guagua de Ricky. Según Ricky, él instruyó a su cuñado que llevara su guagua a Samuel y le dijera que él estaba buscando un carro con Cheo. De esa manera, Samuel sabía que el plan estaba en marcha y que debía llevar la guagua de Ricky al Bo. Almirante para allí esperar la llegada de Cheo.
En esta primera declaración jurada, así relata Ricky lo ocurrido en el lugar:
Mi guagua estaba estacionada en una entrada del callejón donde yo acostumbraba a estacionarla cuando la dejaba allí. Cuando llegamos los tres allí Pocholo estacionó su vehículo al lado de la guagua mía, tan pronto yo me bajé del vehículo de Pocholo me moví rápidamente hacia la guagua mía y de atrás de mi guagua salió Samuel rápidamente antes de que Cheo pudiera salir del asiento trasero para moverse hacia el asiento delantero, ahí mismo pude ver que Samuel se fue por el lado derecho del auto de Pocholo por la misma puerta donde yo me *845había bajado un revólver en sus manos avanzó hacia donde Cheo haciéndole varios disparos y ahí mismo oí que Cheo decía “yo no te he traicionado” y esto lo dijo en dos ocasiones bien duro y luego en esos momentos Pocholo se había bajado de su vehículo diciendo “que pasa, que pasa”, a la vez que tiraba un bolso negro al piso y en esos momentos Rubertito, quien se encontraba al lado izquierdo del vehículo de Pocholo con un revólver abrió fuego contra Pocholo haciéndole dos disparos, los cuales no lo hirieron, ahí mismo yo me le tiré encima a Pocholo para protegerlo porque el acuerdo no era matar a Pocholo y en esos momentos se acercó Cajún con una escopeta larga en sus manos encañonó a Pocholo y se lo llevó a la guagua de ellos y en esos momentos todo quedó en calma y cuando nos pegamos ha-cia la guagua de ellos noté el vehículo de Pocholo vuelve y prende y al mirar pude ver que Cheo estaba sentado frente al guía y tenía el carro prendido y ahí mismo Samuel le pidió el revólver a su hermano Ruberito y se pasó hacia el lado derecho del carro y abrió fuego nuevamente contra Cheo haciéndole va-rios disparos y ahí noté que el carro se quedó acelerado y Cheo no se movió más, entonces yo me acerque y apagué el carro. En esos momentos Samuel me dijo llévate el carro que yo te llevo la guagua tuya, yo empuje a Cheo para el lado y cuando fue a mover el carro noté que tenía la goma trasera izquierda vacía, la cual procedimos a montar entre Samuel y yo rápidamente. Tan pronto se montó la goma Samuel me dio instrucciones para que llevara el carro de Pocholo hacia la finca Pámpano de Vega Alta. Yo salí primero en el carro de Pocholo con Cheo, quien se encontraba tirado al lado de la puerta derecha y detrás de mi, me seguía Samuel en mi guagua Champ y Cayín y Ruberito montaron a Pocholo en la guagua de doble Cabina, y seguí directamente hacía la finca Pámpano y cuando llegué allí me en-contré con El Grillo, quien me dijo que si ya había llegado la 350, no entablé conversación con él de ninguna clase, y como a los veinticinco minutos más tarde de yo haber llegado, llegó Samuel con Cayín guiando la guagua, Ruberito y Pocholo, quie-nes se bajaron y llevaron a Pocholo hacia la casa y lo hicieron sentarse en una escalera a la vez que el Grillo lo tenía encaño-nado con un revólver. Cuando ellos llegaron en la guagua Pick-up de Cayín o de ellos, le pregunté que dónde me había dejado mi guagua, entonces Samuel me dijo que estaba en el portón afuera, le dij[e] que por qué la había dejado allá y el. me dij[e] que lo habían echo para que no notar[a]n que entraban muchos carros. Mientras tienen encañonado a Pocholo, le pre-gunté a Samuel que si le iba a dar la oportunidad a Pocholo para que se fuera conmigo, entonces Samuel me llamó aparte y me dijo que no se podía dejar testigos porque todos est[á]bamos *846comprometidos en esos y que además ellos eran compadre y que si lo dejaban vivir él iba hablar, entonces yo le dije que no me iba a ir, entonces Samuel me dijo que le ayudara a sacar el cuerpo de Cheo del carro, entonces lo sacamos entre Samuel y yo,, cada uno lo agarró por una pierna y lo arrastramos hasta cerca de un bañito que hay de cemento, luego de eso Samuel me dijo que me podía ir y que él se iba a encargar de buscarme a m[í] y que no volviera más hasta Vega Alta hasta que él me fuera a ver. Salí caminando hacia donde estaba mí guagua y cuando estaba llegando a la c[u]rva oí una detonación fuerte.
Después de salir de la finca, Ricky se dirigó a la casa de su suegra en las Parcelitas Carmelita, Vega Baja, y de ahí a la suya en Fajardo.
Como a las dos (2) semanas de estar en Fajardo, Ricky leyó en el periódico El Vocero de Puerto Rico un reportaje acerca de la desaparición de Cheo y Pocholo, donde se ale-gaba que habían sido asesinados y lo señalaban como pre-sunto autor de los hechos. Ante esa noticia se comunicó con Sammy, y éste lo visitó en Fajardo y le dio dinero para que saliera de Puerto Rico. Se fue a Nueva York. Mientras es-taba allá, Sammy fue y le entregó tres mil ($3,000) dólares para que no volviera. Sin embargo, en febrero de 1982 Ricky regresó y fue arrestado el 19 de marzo.
Cuando el Fiscal Juan López Morales le pidió a Ricky en esa declaración que describiera las armas usadas el día de los hechos —en manos de los hermanos Cabrera y Grillo (Carmelo Del Moral)— con las que asesinaron a Cheo en su presencia, éste contestó que Sammy tenía un (1) revólver color negro; Rubero uno (1) cromado y Cándido una (1) escopeta larga. El “Grillo” tenía un (1) revólver pequeño de color negro con cachas blancas.
A preguntas del Fiscal sobre los motivos que tendría Cheo para querer matar a Sammy, respondió:
R. En cuanto a Samuel eran problemas de faldas y de dinero y en cuanto a m[í] por dinero.
P. Cu[a]ndo usted dice refiriéndose en cuanto a Samuel dice problemas de falda, sabe usted qu[é] mujer era la que estaba envuelta entre ellos?
*847R. La segunda mujer de Samuel, y problemas de dinero.
R Qué usted quiere decir problemas de dinero?
R. Sr. hasta donde yo sé Cheo se alquilaba por contratos para matar gente y a m[í] me había dicho Samuel que Cheo y Jus-tino tenían un contrato para matar a Samuel y matarme a m[í],
R Qué usted quiere decir que tenían un contrato para matar-los a ustedes?
R. Que él había sido contratado por dinero para matarnos a nosotros dos.
R Qu[e] usted sepa quién había alquilado a Cheo y a Justino para matarlos a usted?
R. Juan Claudio Pagán c/p Juan Bouche.
R Qu[e] sepa usted había matado alguna persona Cheo por contrato?
R. Yo personalmente no tuve conocimiento de ningún caso, sino no qúe esos comentarios me los hacía él.
R El día 7 de octubre de 1981, usted salió con Cheo en el carro de Cheo a Isla Verde a guisarse un carro, desde que salieron de Vega Alta hasta que llegaron a Isla Verde durante todo el ca-mino acerca de qué hablaron?
R. Bueno la conversación era de que él estaba deseoso que a Samuel lo mataran para él quedarse con la segunda mujer de él.
P. Le pregunto, si Cheo le dijo durante el viaje si sabía de algui[e]n que quería o iba a matar a Samuel?
R. Ese día la conversación era de que él estaba deseoso que liquidaran a Samuel para quedársele con la mujer y hablaba palabras obscenas de Samuel. Otro día mientras yo me encon-traba en el taller de Pocholo y Cheo llegó Justino y tuvo una conversación con Cheo, la cual yo no oí, pero Cheo luego de terminar de hablar con Justino vino donde m[í] y me dijo que había echado la suerte de quién era el que iba a matar a Samuel y que a él le había tocado el palito más corto haciendo el comentario de que hasta por mil peso[s] acompañaba a Justino.
P. Qué quiere usted decir con el palito más corto?
R. Que el [que] cogiera el palo más corto era al que le tocaba matarlo.
Finalmente, el testigo concluyó su declaración jurada, describiendo la casa de la finca de los Adorno en el Bo. Pámpanos a donde fueron conducidos Cheo y Pocholo.
Subsiguientemente, en la vista preliminar.; Ricky cam-bió la versión de los hechos. Sostuvo que fueron Justino Díaz Cabrera (Tinito), su hermano Randall y otro señor *848trigueño, que no conocía, quienes emboscaron a Cheo, Po-cholo y a él, y asesinaron a los primeros. De este modo exoneraba a los acusados de toda culpa. Según esta nueva versión, Tinito mató a Cheo porque creía que éste lo iba a asesinar y se le adelantó; que ello ocurrió mientras se dis-ponían a desmantelar el carro Datsun amarillo que el tes-tigo había robado, y que luego de matar a Cheo y a Pocholo, y el testigo haber huido del lugar con una mano herida y haberse ocultado, vio a los asesinos hacer el hoyo donde encontraron los cuerpos de Cheo y Pocholo.
De acuerdo con esta nueva versión, los policías lo tortu-raron para que prestara la declaración jurada, implicando a los acusados en los asesinatos de Cheo y Pocholo. Ade-más, la Policía alegadamente le prometió ayudarlo en unos casos de apropiación ilegal de automóviles y de asesinato pendientes en los tribunales. Luego de un día intenso de torturas, decidió inventarse “la historia de que Samuel y yo habíamos planeado la emboscada a Cheo y Pocholo”.
Por último, en su nueva versión, adujo que el fiscal in-vestigador Juan López, en unión a los agentes, lo obligaron a firmar la declaración jurada reseñada anteriormente, y que el abogado que lo representaba en los cargos pendien-tes ante los tribunales le aconsejó que cooperara. Según él, el Fiscal López Morales le dijo que iba a buscar la manera de que la sentencia fuera corta y concurrente, y que haría las gestiones para que la cumpliera fuera del país.
La grabación hecha alegadamente por Ricky, presen-tada por la defensa y no admitida durante el juicio, con-tiene una segunda versión de los hechos similar al testimo-nio vertido por Ricky en la vista preliminar. Esa fue la prestada en el juicio. Oportunamente, el Ministerio Público presentó y el foro sentenciador admitió como prueba sus-tantiva la primera declaración jurada prestada.
Enfatizamos que en el juicio la defensa contrainterrogó extensamente a Ricky sobre el contenido de su primera y segunda declaración jurada, y de la forma y manera en que *849éstas fueron obtenidas. Los miembros del Jurado tuvieron una oportunidad amplia de sopesar ambas versiones y el testimonio de Ricky durante el contrainterrogatorio.
También fue admitida en evidencia, como prueba sus-tantiva, la segunda declaración jurada prestada en corte, el 4 de mayo de 1982, por Ricky mientras se encontraba en la cárcel de Distrito de Humacao. Esta segunda declara-ción juráda se realizó después de haber celebrado la vista preliminar. En ésta, Ricky explica por qué cambió su pri-mera declaración jurada en su testimonio durante la vista preliminar y sostiene que la verdad es lo declarado en la primera. Expresó que el día en que se iba a celebrar la vista preliminar lo encerraron en una celda del tribunal junto a los acusados y allí le pidieron que no declarara contra ellos; que si se abstenía le iban a conseguir y pagar un abogado que se encargara de los casos que tenía pen-dientes; le entregarían una guagua que Sammy tenía y que le pertenecía; que se encargarían que los testigos en su contra en los casos que tenía pendientes en el Tribunal Superior, Sala de Arecibo, no fueran a testificar, y le pro-metieron que mientras estuviera en la cárcel, no le iba a faltar nada. Adujo, además, que Carmelo Del Moral y Sammy lo amenazaron diciéndole que él “como chota no podía vivir en la cárcel”; además, que “del cambio de su declaración dependía que siguiera viviendo”.
Expresó también que su esposa lo visitó en la cárcel y le llevó una carta de parte de los Adorno en la cual le insta-ban a mantener una actitud de no declarar y que implicara a Tinito en el doble asesinato, “puesto que ya se había gra-bado una cinta días después de los hechos donde yo (Ricky) decía que Justino Díaz Cabrera [Tinito] era el autor de los hechos”. Esa cinta se la envió Ricky a la esposa de Cheo. Según la carta, la grabación era la forma de implicar a Tinito en los asesinatos y ayudar a los acusados.
Por otro lado, reconoció que parte de lo declarado en la vista preliminar se lo inventó y otra parte fue lo que, en la *850celda del tribunal, Sammy le dijo que debía declarar. Reco-noció, además, que se había inventado la supuesta tortura dada por los policías para que prestara la primera declara-ción jurada. Se inventó, junto a Sammy, lo de la grabación que le envió a la viuda de Cheo en la que implicaba a TLnito porque Sammy le dijo que Tinito estaba cooperando con la policía para incriminarlo en el doble asesinato.
Durante el juicio testificó, además, la patóloga forense Dra. Yocasta Brugal. Atestó que había realizado las autop-sias de los cadáveres de Cheo y Pocholo. Determinó que Cheo murió por laceración y perforación de los órganos in-ternos debido a heridas de bala. Extrajo tres (3) balas de su cadáver, los cuales según su experiencia eran calibre treinta y ocho (38). En cuanto a Pocholo, declaró que no encontró en el cuerpo ningún proyectil, pero que mostraba una muesca (media luna) en la órbita superior izquierda del cráneo, lo que le permitía concluir que la causa de la muerte era compátible con un trauma cráneo cerebral se-vero debido a herida de bala. En ambos casos, declaró que las heridas fueran producidas por (1) un escopetazo. Los cuerpos estaban en avanzado estado de descomposición.
La viuda de Pocholo atestó, en síntesis, que el día de los hechos, alrededor de las 8:30 de la noche, Ricky llegó a su casa en un carro pequeño amarillo y llamó a Pocholo para que éste lo llevara a buscar gasolina para el auto referido. Pocholo se fue en su auto, con Cheo y Ricky en el auto amarillo. Fue la última vez que lo vió con vida. En el con-trainterrogatorio expresó que, como dos (2) o tres (3) días antes de su muerte, Pocholo le había expresado que él y Cheo habían tenido un problema con los hermanos Samuel y Rubero Adorno.
El Fiscal Juan López Morales, quien investigó el caso inicialmente, prestó testimonio y tomó las declaraciones juradas que prestó Ricky. En cuanto a la forma en que tomó la primera declaración, dijo que el 23 de mayo de 1982 fue llamado por la policía para informarle que habían *851detenido a una persona con relación al doble asesinato, quien resultó ser Ricky. Al llegar a la Fiscalía de Bayamón, se entrevistó con el abogado de Ricky, para entonces el li-cenciado Jiménes Reverón, quien le indicó que su repre-sentado estaba en la mejor disposición de declarar a cam-bio de que no ser acusado por los hechos. Luego de hacerle las advertencias de ley, entrevistarse con Ricky y compro-bar que su versión corroboraba(5) sus propias observacio-nes, decidió usarlo como testigo y no acusarlo como coautor. Procedió a tomarle la primera declaración jurada; una vez transcrita, Ricky la leyó, inició todas las páginas y firmó la última.
Le sorprendió ver a Ricky y a los acusados en la misma celda del tribunal el día de la vista y mandó a un alguacil a sacarlo y llevarlo a su oficina. Allí lo entrevistó y Ricky le dijo que no estaba en disposición de declarar contra los acusados.
Después de la vista preliminar, el 3 de mayo de 1982, Ricky lo llamó a través del Alcaide de la Cárcel de Huma-cao para explicarle por qué había cambiado su declaración en la vista preliminar. Allí, el 4 de mayo, le tomó la se-gunda declaración jurada.
El Fiscal López Morales atestó que no gestionó órdenes de allanamiento en las residencias de los acusados porque el descubrimiento de los cadáveres fue realizado el 21 de marzo de 1982, y para el 22 y 23 de marzo su investigación y los hallazgos habían sido objeto de amplios reportajes en el periódico El Vocero de Puerto Rico. Por lo tanto, entendió que cualquier gestión suya para buscar las armas sería una pérdida de tiempo, pues la prensa claramente había identificado la finca —donde se encontraron los cadáve-*852res— como propiedad de los hermanos Adorno. Con la ob-jeción de la defensa, se admitieron en evidencia los ejem-plares del periódico El Vocero de Puerto Rico correspondientes a esas fechas.
El tribunal instruyó ampliamente al Jurado en cuanto al propósito por el cual se permitieron las preguntas sobre las publicaciones referidas; esto era para demostrar que a base de esa información periodística, el Fiscal López Morales decidió no obtener una orden de allanamiento para ocu-par las armas por entender que no sería práctico. El juez les instruyó que ello no era prueba de que su contenido fuera cierto o falso. Les recalcó también que la respuesta del testigo no era prueba de la verdad o falsedad del con-tenido de las noticias, sino sólo del hecho de que el Fiscal conocía esa publicación y esto, junto a otras circunstancias, le había dado el fundamento para entender que no era práctico obtener una orden de allanamiento. Nuevamente les enfatizó que ello no era prueba de que el contenido de la información fuera cierto o falso, y que su admisión no. tenía ese propósito.
La viuda de Cheo declaró, en esencia, que el 7 de octu-bre de 1981 vio llegar a su casa a Pocholo y a Ricky en el carro de Pocholo. Luego de hablar con Cheo, éste llamó a Santos Crespo, despúes le dijo a ella “vengo ya mismo” y se fue con Ricky y Pocholo. Fue la última vez que lo vio vivo. Señaló que Cheo le había dicho que tuvo un problema con Samuel Adorno.
Añadió que, mientras Cheo estaba desaparecido, ella fue a hablar con Sammy para que la ayudara a buscarlo, y él le dijo “que la podía ayudar para siempre económica-mente y sin interés ninguno hasta que muriera”. Luego le dio cien dólares ($100). Además, señaló que recibió la gra-bación a la cual Ricky hizo referencia en su testimonio, pero que el “sobre” donde la recibió no tenía remitente. No pudo identificar la voz de la grabación como la de Ricky.
*853También atestó el agente Luis A. Maysonet. Declaró que el 21 de marzo de 1982 participó en el registro y allana-miento realizado en la finca de los Adorno en el barrio Pámpanos de Vega Alta. Según el testigo, al llegar a la finca había en la entrada un portón de tubos cerrado con cadena y candados. Enviaron cuatro (4) agentes más, pica-ron los candados y entraron. Una vez cruzaron el portón y se internaron por el camino hacia una casa y unos rancho-nes, vieron a un individuo —a quien luego identificaron como Sammy— que venía por el mismo camino frente a ellos, sin camisa y montado en un caballo. Al enfrentar el auto en que viajaban los agentes a unos cien (100) metros, el jinete viró su caballo de formá rápida y se dirigió a la casa. Los agentes abandonaron el vehículo y lo siguieron, pero éste se les perdió de vista. Al llegar a la casa, entraron pues la puerta estaba abierta y vieron una estufa encen-dida, piezas de vehículos y otros enseres de cocina. Al revi-sar los alrededores, encontraron el caballo ensillado cerca de un rancho y, como a cincuenta (50) pies, una excavación o fosa, palas, picos y un envase de pintura lleno de gasolina. Dentro de la fosa sobresalía la punta de un zapato. Allí encontraron los cadáveres de Cheo y Pocholo.
Cerca de la fosa, enganchada en una mata de plátano, hallaron una camiseta (t-shirt). También, próximo a la casa, había una guagua pick-up roja con el encendido puesto. Dentro encontraron un sinnúmero de piezas de ve-hículos, dinero en efectivo, balas de pistola nueve (9) mm, una. camiseta crema en el asiento delantero, documentos de un caballo, así como la fotocopia de una denuncia y una citación judicial contra, Samuel Adorno por alegada viola-ción al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416. Estos documentos fueron admitidos como evidencia sobre la objeción de la defensa. Subsiguiente-mente, arrestaron a los acusados.
*854El testigo de cargo José Molina Adorno, cuñado de los coacusados Adorno Cabrera, atestó que en febrero de 1981 había vendido una guagua Ford pick-up a Cándido Adorno Cabrera por mil ochocientos dólares ($1,800) y dos (2) caballos.
El Ministerio Público trajo a declarar al ganadero Isaac Pérez Rosado para que describiera la ubicación del camino de entrada de la finca de los Adorno con relación a la suya.
Testificó, además, el agente del C.I.C. Heriberto Méndez De Jesús, quien atestó que no pudo levantar huellas digi-tales en el lugar de los hechos o en los objetos ocupados.
El entonces comandante del C.I.C. del Área de Baya-món, Edelmiro Rivera Falcón, atestó que personalmente ingresó a Ricky en la cárcel de Bayamón, luego de arres-tarlo con relación a los cargos que tenía pendientes. Una vez Ricky decidió testificar contra los acusados, le pidió que interviniera porque temía que su vida corriera peligro en la cárcel. En sus oficinas del C.I.C. de Bayamón, le entregó parte de la propiedad ocupada durante el allanamiento a Sammy y a Cándido, luego de tramitarse una orden de excarcelamiento. Redactó un recibo, el cual ambos acusa-dos firmaron. Estos recibos fueron admitidos como evidencia. Además, la policía entregó parte de la propiedad ocupada al padre de los hermanos Adorno Cabrera, quien firmó un recibo a esos fines. Este recibo también fue admi-tido como evidencia.
El último testigo de cargo fue el Ledo. Emilio Hidalgo Nazario.(6) Declaró haber sido el abogado quien representó a Ricky en los casos pendientes de apropiación ilegal y asesinato. Adujo que la rebaja que obtuvo Ricky en esos casos no fue debido a que iba a declarar en el caso de autos, sino porque la prueba no era contundente para ventilarlos conforme a las acusaciones originales. Le rebajaron a Ricky los ocho (8) cargos de apropiación ilegal agravada, *855por el cual hizo alegación de culpabilidad y le fue impuesta una pena de dos (2) años de cárcel por cada cargo, concu-rrentes entre sí. En la acusación de asesinato en primer grado e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, supra, hizo alegación de culpabilidad por ho-micidio y le fue impuesta una sentencia de cuatro (4) años, concurrente con los dos (2) años por la tentativa de apro-piación ilegal agravada. Para obtener las rebajas en los delitos, no utilizó el argumento en cuanto a que Ricky iba a ser testigo en los cargos contra los acusados.
Con esa prueba testifical y la documental, el Ministerio Público sometió su caso. Como indicáramos, la defensa no presentó ningún testigo.
t — l H-<
En buena metodología adjudicativa, hemos ordenado y desarrollado el análisis de los señalamientos de error agru-pando los que están relacionados; por ende, hemos prescin-dido de la secuencia númerica original.
Comenzamos con el séptimo y octavo señalamiento, dirigidos a impugnar la admisibilidad de los dos (2) ejempla-res del periódico El Vocero de Puerto Rico. Nos aducen que ello causó un daño irreparable por tratarse de prueba de referencia inadmisible y de escaso valor probatorio. No tie-nen razón.
De los autos surgen las instrucciones claras y específicas que impartió el juez al Jurado, en ocasión de permitir las preguntas al testigo Fiscal López Morales como al admitir los periódicos. Les expresó, y recalcó el propósito limitado de admitirlos, al enfatizar que no eran prueba de la verdad o falsedad del contenido. Además, al concluir los informes al Jurado, el juez sentenciador volvió a instruir sobre su limitado alcance. Se presume que el Jurado sigue las ins-trucciones, descargando ecuánimemente sus funciones. Los apelantes no han rebatido esa presunción.
*856Por otro lado, hemos sostenido reiteradamente que no puede pensarse que el Jurado tiene una susceptibilidad mayor a la del ser humano' ordinario, que le lleve a olvidar su obligación de rendir un veredicto objetivo, justo e imparcial a base de la prueba, por el solo hecho de que evalúe evidencia relacionada con la publicidad de un caso ánte su consideración. Pueblo v. Miranda Santiago, 130 D.P.R. 507 (1992); Pueblo v. Hernández Mercado, 126 D.P.R. 427 (1990); Pueblo v. Lebrón González, 113 D.P.R. 81 (1982); Pueblo v. Maldonado Dipiní, 96 D.P.R. 897 (1969).
En el noveno y décimo error se cuestionan la admisibi-lidad de los recibos firmados por los coacusados, Cándido y Samuel, y su padre. Al respecto, se señalan que tales reci-bos contenían información perjudicial e incriminatoria, y que las firmas de éstos fueron ilegalmente obtenidas por la policía pues, al momento de firmarlos, los apelantes Samuel y Cándido Adorno no tenían representación legal.
En Pueblo v. Tribunal Superior, 96 D.P.R. 397, 399 (1968), establecimos que "el criterio rector para determinar la necesidad de asistencia de abogado en las etapas anteriores al juicio es la posibilidad real de que pueda causarse un perjuicio sustancial al acusado. Para ello es necesario escudriñar las circunstancias que rodean la confrontación que ha tenido lugar y los frutos de la misma”.
De los autos no surge que la firma de los recibos causara un perjuicio sustancial. No creemos que para la entrega rutinaria de tales objetos —accediendo a un pedido— fuera menester la asistencia de abogado. Con o sin recibo, cons-tituyó un incidente pertinente que el Ministerio Fiscal po-día presentar para demostrar que esos objetos y el caballo entregados se utilizaron en la comisión de los delitos.
En el undécimo señalamiento objetan que se permitiera al Jurado y al juez pasar juicio sobre las alegadas violado-nes a la Ley de Armas de Puerto Rico "sin que dichas ar-mas fueran ocupadas ni fueran descritas por ningún tes-*857tigo de cargo”. Alegato de los acusados apelantes, págs. 15-16.
Bastaría el señalar que los apelantes en su alegato no discuten este señalamiento y, por ende, se entiende como renunciado. Pueblo v. Dieppa Beauchamp, 115 D.P.R. 248 (1984). Además, es norma prevaleciente que la presenta-ción del arma en evidencia no es indispensable; es sufi-ciente que se pruebe mediante otra evidencia clara y convincente. Pueblo v. Torres Nieves, 105 D.P.R. 340, 347 (1976); Pueblo v. Toro Asencio, 104 D.P.R. 847, 849 (1976). De la primera declaración jurada de Ricky surge que los acusados poseían y portaban unas armas, las cuales fueron descritas claramente.
En el duodécimo y decimotercer señalamiento argumen-tan la negativa del foro de instancia a admitir la transcrip-ción de las notas de la defensa de lo declarado por Ricky en la vista preliminar y la grabación que supuestamente éste le envió a la viuda de Cheo.
Según se expuso, el testimonio de Ricky durante el jui-cio cubrió extensamente el contenido de las notas de la defensa sobre su testimonio en la vista preliminar y la grabación. Resultaba, pues, prueba acumulativa que, aun-que pertinente, era excluible por considerarse de escaso valor probatorio. Regla 19(e) de Evidencia, 32 L.P.R.A. Ap. IV.
En el decimocuarto señalamiento cuestionan el no ha-berse dado instrucciones al Jurado durante los recesos del juicio para que no comentaran el caso entre sí ni llegaran a conclusiones hasta él momento de su deliberación.
El planteamiento es frívolo. Hemos resuelto que “la omisión de dichas advertencias o su emisión en forma incompleta no es causa de revocación, a menos que el acusado hubiere advertido oportunamente, al tribunal del incumplimiento [de] la regla y el tribunal lo hubiere desoído, o se demostrare que tal incumplimiento causó perjuicio al acusado”. (Énfasis suplido.) Pueblo v. Díaz Díaz, 102 D.P.R. *858535, 541 (1974). No surge de los autos que los acusados advirtieran al tribunal de su omisión o que el tribunal los haya desoído. De hecho, el examen de las minutas refleja que éstas se dieron en la mayoría de las ocasiones y, en especial, durante los recesos extensos. No han demostrado perjuicio que amerite la revocación.
En el decimosexto señalamiento objetan la admisibili-dad de la copia de la denuncia y citación contra Samuel Adorno Cabrera incautada durante el allanamiento a la finca de los Adorno. El error no fue cometido.
Esa evidencia fue admitida después que el agente May-sonet declaró acerca de los objetos que ocupó durante el allanamiento de la finca de los Adorno en el barrio Pámpa-nos de Vega Alta. El foro sentenciador impartió instruccio-nes al Jurado, explicando el fin de su admisión y su valor probatorio limitado.
III
En los segundo, tercero, cuarto, quinto y sexto señala-mientos, se quejan de la admisibilidad, como prueba sus-tantiva, de las dos (2) declaraciones juradas prestadas por el testigo principal de cargo, Ricky. Argumentan que fue un error admitir como prueba sustantiva las declaraciones ju-radas prestadas por Ricky ante el Fiscal López Morales, de forma ex parte, durante la etapa investigativa del caso. Aducen que es contrario a lo resuelto en Pueblo v. Ríos Nogueras II, 114 D.P.R. 256 (1983). Tampoco tienen razón.
Lo declarado por Ricky en la etapa investigativa —en las circunstancias de autos— era admisible como prueba sustantiva por caer dentro de una de las excepciones a la norma general de exclusión de prueba de referencia según dispuesto en la Regla 63 de Evidencia, que ex-presa:
Es admisible como excepción a la regla de prueba de referen-cia una declaración anterior de un testigo que está presente en *859el juicio o vista y sujeto a ser contrainterrogado en cuanto a la declaración anterior, siempre que dicha declaración fuere admi-sible de ser hecha por el declarante declarando como testigo. 32 L.P.R.A. Ap. IV.
Esta regla es aplicable cuando el testigo ocupa la silla testifical y está sujeto —como aquí lo fue— a ser amplia-mente contrainterrogado en torno a la declaración anterior. Pueblo v. Esteces Rosado, 110 D.P.R. 334 (1980). Nos explicamos.
Antes de la aprobación de la Regla 63 de Evidencia, supra, la admisibilidad de una declaración anterior de un testigo estaba limitada a los fines de impugnarlo. Pueblo v. López Reyes, 109 D.P.R. 379 (1980); Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028 (1953); Pueblo v. Marchand Paz, 53 D.P.R. 671 (1938); Pueblo v. Pérez, 43 D.P.R. 590 (1932); Pueblo v. Lafountaine, 43 D.P.R. 23 (1932). Al presente, sin embargo, esa doctrina no predomina. F.F. Bein, Prior Inconsistent Statement: The Hersay Rule 801 d(l)(A) and 803(4), 26 U.C.L.A. L. Rev. 967 (1979).
En nuestra jurisdicción, al aprobarse en 1979 la Regla 63 de Evidencia, supra, se modificó la doctrina prevaleciente. Así lo adelantamos en Pueblo v. Esteces Rosado, supra, al resolver que una declaración anterior extrajudicial podía ser admitida y utilizada como prueba de la verdad de lo aseverado en ella si el testigo presente én el juicio o vista hubiese testificado sobre la declaración anterior y, además, estuviese sujeto a ser contrainterrogado en cuanto a ésta: siempre que dicha declaración fuese admisible de ser hecha por el declarante como testigo. Bajo esas condiciones, la declaración anterior podía ser presentada con propósitos sustantivos. Véase, además, E.L. Chiesa, Práctica Procesal Puertorriqueña: Ecidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, págs. 312-313. Se trata de una situación en la cual el temor o riesgo de violar el derecho constitucional a la confrontación queda salvaguardado por la disponibilidad del testigo en el juicio, susceptible de ser *860contrainterrogado por la defensa en la silla testifical. Ade-más, el juez y el Jurado tienen también la oportunidad de observar cómo el testigo explica bajo juramento cualquier inconsistencia. Esas circunstancias superan al argumento que tradicionalmente se invoca para negar el efecto sus-tantivo de la declaración extrajudicial anterior, anclado en que la defensa no haya tenido la oportunidad de contrain-terrogar al momento en que el testigo ofreció la declaración. Bein, supra; 4 Weinstein’s Evidence Sec. 801(d)[01], pág. 1024 et seq. (1988);(7) Pueblo v. Stevenson Colón, 113 D.P.R. 634 (1982).
Repetimos, la naturaleza adversativa de nuestro sis-tema permite al juez o al Jurado observar directamente las expresiones, el comportamiento y las reacciones del testigo. Como juzgadores, están en una posición ideal de adjudicar la verdad o falsedad de la declaración prestada anteriormente; determinar la verdad o falsedad del testi-monio del propio testigo ofrecido en el tribunal a la luz de las inconsistencias en ambos, o determinar la falsedad de ambas y no adjudicarle credibilidad a ninguna.
Cuando el testigo declara en el tribunal sobre el testimonio anterior, entonces surge la oportunidad adecuada para ser contrainterrogado. Queda así garantizado el derecho constitucional del acusado a la confrontación. Claro está, como señala el profesor Chiesa:
Nótese que la validez de la regla 63 supone que la parte afec-tada por la declaración tenga efectiva oportunidad de contrain-terrogar al declarante con relación a la declaración anterior. De otra manera, se vulneraría fatalmente su derecho a confronta-ción, particularmente si se trata de un acusado. Si el testigo se niega a declarar, no permite el contrainterrogatorio, insiste en que no recuerda, etc., no puede aplicarse la regla y admitirse la declaración anterior bajo la regla 63, pues ésta supone la opor-*861tunidad de contrainterrogar que se otorga a la parte afectada. Chiesa, op. cit., pág. 314.
En el caso de autos, la defensa no sólo contrainterrogó amplia y efectivamente a Ricky, sino al Fiscal López Morales, quien le tomó las dos (2) declaraciones. Correspondía al juzgador darle el valor probatorio pertinente a esas de-claraciones anteriores, confrontarlas con las variantes que el testigo introdujo en su testimonio en el tribunal, esto es, considerar todas las circunstancias en que éstas fueron to-madas y su comportamiento en sala.
Lo expuesto nos permite concluir que lo resuelto en Pueblo v. Ríos Nogueras II, supra, no es aplicable a las circuns-tancias de autos. Allí se trataba de un testigo no disponible en el tribunal para ser contrainterrogado porque había sido asesinado. Ante esa situación, resultaba inadmisible, para fines sustantivos, su declaración jurada prestada ex parte previamente a un fiscal.
IV
En el primero y decimoquinto señalamiento los apelan-tes sostienen la insuficiencia de la prueba.
De entrada, vale aclarar que la admisibilidad de las de-claraciones juradas de Ricky como prueba sustantiva, por sí no son suficientes para sostener la convicción de los acu-sados más allá de duda razonable. Aunque en Pueblo v. Esteces Rosado, supra, nos expresamos favorablemente acerca de la utilización y admisibilidad de una declaración anterior como evidencia sustantiva para fines de satisfacer el grado de evidencia necesaria para una determinación de causa probable en vista preliminar, hicimos claro que no “nos pronunciamos en cuanto a la suficiencia de esa prueba, por sí sola, para sostener una convicción que como cuestión de debido procedimiento exige prueba más allá de duda razonable”. Íd., pág. 348 y esc. 32.
Al evaluar la suficiencia de la prueba de cargo para es-*862tablecer la culpabilidad de un acusado —en casos como el de autos— surge el problema particular de enfrentarnos a declaraciones esencialmente inconsistentes del testigo principal (coautor) que directamente vincula a los acusa-dos con los hechos delictivos. Cf. United States v. Orrico, 599 F.2d 113 (6to Cir. 1979); Phillips v. Neill, 452 F.2d 337 (6to Cir. 1971).
A priori, no podemos establecer una regla general abso-luta expositiva de cuándo una declaración anterior, esen-cialmente incompatible con el testimonio en el tribunal y admitida con efecto sustantivo, es suficiente.(8) Cada caso debe verse conforme a sus circunstancias particulares. Ahora bien, cuando el Ministerio Público sólo cuente con el testimonio anterior para sustentar los cargos —y el testigo en sala presta un testimonio esencialmente incompatible— debe presentar evidencia adicional demostrativa de la con-fiabilidad de la declaración jurada. A tal efecto, puede pre-sentar evidencia de las circunstancias que motivaron el cambio del testimonio en sala y que lo hacen falso o poco creíble, presión o intimidación de parte del acusado, familiar o tercera persona.
Rehusamos establecer una norma inflexible y aplicable a todos los casos en que la única prueba del Ministerio Fiscal sea una declaración anterior incompatible. Al en-frentarnos al asunto de la suficiencia de la declaración anterior, los tribunales deben tomar en cuenta los siguientes factores: relación e interés del declarante con el asunto ob-*863jeto de la declaración anterior; a qué persona o personas la hizo; lugar y ocasión; si el declarante era objeto de una investigación o estaba en custodia; presencia o ausencia de otras personas al momento de la declaración; si la declara-ción tiende a inculpar o exculpar al propio declarante; si está escrita o firmada; si fue grabada; si se ofrece la tota-lidad o sólo parte; presencia o ausencia de motivos de fa-bricación; si hay indicios de presión o coerción; si el relato es inherentemente creíble, y si existe evidencia corrobora-tiva de su veracidad. Cf. State v. A. Gross, 121 N.J. 10 (1990).
Claro está, si la prueba demuestra que las inconsisten-cias en los testimonios no versan sobre cuestiones esencia-les al establecimiento de los elementos constitutivos del delito imputado y su conección con el acusado, realmente no estamos ante un problema de insuficiencia del testimo-nio anterior. Nos referiremos más bien a lo esencialmente inconsistente o incompatible, a saber, aquella declaración en el tribunal que niega o pone en duda razonable lo decla-rado en la anterior por el testigo, dirigida a establecer to-dos o alguno de los elementos constitutivos del delito y /o la conección del acusado con éstos. Nótese que tales inconsis-tencias son decisivas, puesto que van a la médula misma de la controversia sobre la culpabilidad o no del acusado. Cf. Weinstein’s, supra, Sec. 801-107.
V
Apliquemos este trasfondo normativo al caso de autos. De la Exposición Narrativa surge suficiente evidencia que confirma la versión brindada por Ricky en su primera de-claración jurada. Los testimonios de las viudas confirma-ron cómo Ricky salió junto a las víctimas el día de los he-chos y la existencia de viejas rencillas entre Cheo y Samuel Adorno. Los hallazgos de los agentes policíacos al realizar el allanamiento en la finca de los Adorno también robuste-*864cen lo declarado originalmente por Ricky. Llama la aten-ción de sobremanera el testimonio no contradicho del agente Maysonet en el sentido de haber visto al acusado Sammy, el día que descubrieron los cadáveres, montado a caballo y sin camisa, y luego encontrar la fosa con los ca-dáveres, el caballo ensillado y una camisa en una mata de plátano cercana al lugar.
Sabido es, de ordinario, que las declaraciones de un tes-tigo hechas en una fecha cercana a los hechos general-mente son más confiables, pues la memoria está fresca y ha habido menos oportunidad de intervención de influen-cias indebidas. Pueblo v. Esteves Rosado, supra. De hecho, aquí el propio abogado del testigo Ricky negó que éste pres-tara una declaración a cambio de una rebaja en los casos pendientes, lo cual es compatible con lo afirmado en su segunda declaración sobre la intervención indebida de los acusados para tratar que variara su declaración original.
Por otro lado, la segunda declaración jurada de Ricky establece las circunstancias que motivaron el cambio de su testimonio en la vista preliminar, el cual es esencialmente el mismo prestado en el juicio, de manera que demuestren la falsedad o poca credibilidad que podía atribuírsele. La clara intimidación y presión que, según dicha declaración, ejercieron sobre su persona, incluso la amenaza de daño físico, milita contra la credibilidad del testimonio en el tribunal. Correspondía al Jurado calibrar ambas declara-ciones y dirimir los conflictos. Los veredictos y fallos del juez reflejan que lo hicieron contra los acusados. En resu-men, la prueba fue suficiente en derecho para sostener las convicciones. No intervendremos con el resultado.
Finalmente, los apelantes sostienen que los veredictos rendidos son contradictorios y sin ningún razonamiento lógico. No tienen razón. Ya en Pueblo v. Medina Ocasio, 98 D.P.R. 302, 305 (1970), dijimos que “aún cuando se trate de un mismo jurado, no es necesario demostrar consistencia lógica entre sus veredictos de culpabilidad en cuanto a *865unos cargos y los de no culpabilidad en cuanto a otros, de una misma acusación o acusaciones que se le someten conjuntamente”. Son válidos los veredictos inconsistentes. Pueblo V. Pérez Rivera, 110 D.P.R. 392 (1980); Pueblo v. Cortés Calero, 99 D.P.R. 679 (1975).
Tampoco es necesario que exista correspondencia entre el veredicto del Jurado en los cargos graves y el fallo emi-tido por el juez en los menos graves que surgen de un mismo evento o transacción. Ambos son juzgadores independientes. Pueblo v. Medina Ocasio, supra.
Por los fundamentos expuestos, se dictará sentencia confirmatoria.
El Juez Asociado Señor Hernández Denton emitió una opinión concurrente.

(1) La prueba del Ministerio Fiscal consistió de dos (2) declaraciones juradas prestadas por José Ricardo Ramírez Seijo (c/p Ricky), coautor, las cuales fueron ad-mitidas como declaraciones anteriores cuando dicho testigo varió en corte abierta su testimonio. Además, se presentaron los testimonios de la patóloga, Dra. Yocasta Bru-gal; de la viuda de Bruno Ramos, Evelyn Miranda; del Fiscal investigador, Ledo. Juan López Morales; de la viuda de Ríos Orsini, Antonia Pérez Santana; del agente Luis A. Maysonet; del ganadero Isaac Pérez Rosado; del agente del C.I.C. Heriberto Méndez De Jesús; del Comandante de la Policía Edelmiro Rivera Falcón, y del Ledo. Emilio Hidalgo Nazario, abogado del testigo Ricky en otros procesos judiciales pendientes.
La defensa no presentó ningún testigo.
Se admitieron como evidencia, con la objeción de la defensa, las dos (2) declara-ciones aludidas; tres (3) plomos y dos (2) diagramas (charts) preparados por la pató-loga doctora Brugal, demostrativos de la localización de las perforaciones de bala en los cuerpos de los occisos; fotos de la finca y de una fosa dónde fueron hallados y descubiertos los cadáveres; de los vehículos que allí se encontraron y de los alrede-dores del lugar; una citación para un caso por alegada violación al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 416, cuyo epígrafe leía El Pueblo de Puerto Rico v. Samuel Adorno Cabrera, hallada por la Policía en uno de los vehículos que estaban en el lugar de la excavación de la fosa; y las ediciones del periódico El Vocero de Puerto Rico correspondientes al lunes 22 y al miércoles 24 de marzo de 1982, que reseñaban noticias relacionadas con la investigación del caso.
La defensa presentó unas copias certificadas de las sentencias por tentativa de apropiación ilegal y homicidio dictadas contra Ricky. El tribunal sentenciador no admitió una grabación alegadamente hecha por Ricky, en fecha posterior a los he-chos, donde exculpa a los apelantes e incrimina a otras personas. Adelantamos que durante su testimonio en el juicio, el confeso coautor Ricky declaró conforme la ver-sión contenida en la grabación referida.


(2) El Jurado encontró culpable a Adorno Cabrera (Sammy) por el delito de asesinato en primer grado y por dos (2) infracciones al Art. 8 y dos (2) al Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 418 y 416. Por tribunal de derecho fue declarado culpable del Art. 6 de la Ley de Armas de Puerto Rico, supra.
Se rindió un veredicto igual contra Adorno Cabrera (Rubero) por infracciones a los Arts. 8 y 6 de la Ley de Armas de Puerto Rico, supra. El mismo juez le encontró culpable por el Art. 6 de la Ley de Armas de Puerto Rico, supra.
En ese proceso, el Jurado también encontró culpable a Del Moral Avilés (Guillo) por infracciones graves a los Arts. 8 y 6 de la Ley de Armas de Puerto Rico, supra. El Juez encontró, además, culpable a Cándido Adorno Cabrera (Cándido) por infracción *842al Art. 6 de la Ley de Armas de Puerto Rico, supra, en su modalidad menos grave.
Sammy fue sentenciado a noventa y nueve (99) años por el asesinato en primer grado; diez (10) años por cada infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra, concurrentes entre sí y con la de asesinato en primer grado; tres (3) años de reclusión en cada cargo por violación al Art. 6 de la Ley de Armas de Puerto Rico, supra (en su modalidad grave), concurrentes entre sí y con las demás, y dos (2) años de reclusión por la violación al Art. 6 de la Ley de Armas de Puerto Rico, supra, en su modalidad menos grave, concurrentes con todas las demás.
A Rubero se le sentenció a cumplir diez (10) años por la infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra', cuatro (4) por infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, y un (1) año por infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, en su modalidad menos grave.
A Grillo se le sentenció a diez (10) años de presidio por la violación al Art. 8 de la Ley de Armas de Puerto Rico, supra, y cuatro (4) años por la infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, en su modalidad grave.
Por su parte, Cándido fue sentenciado a cumplir un (1) año por la infracción al Art. 6 de la Ley de Armas de Puerto Rico, supra, en su modalidad menos grave.


(3) Cheo tenía un taller de hojalatería y pintura donde alegadamente utilizaba las piezas de los carros hurtados. Ricky se encargaba de apropiárselos ilegalmente.


(4) Según el testigo, Cheo le pidió un (1) Corolla uno punto ocho (1.8) y un (1) ' Datsun de 1980.


(5) El Fiscal López Morales señaló al respecto que tomó la decisión de otorgarle inmunidad a Ricky “porque lo que dicho testigo le dijo corrobora unos cuantos aspec-tos que [yo] había observado en la Finca Pámpanos de Vega Alta el 21 de marzo de 1982; me habló de la casita alta en zocos, ranchones, letrina, el portón donde se dejó la guagua, el camino lo describió. Todo me era familial con lo que yo había visto y concluí que el hombre estaba diciendo la verdad”.


(6) Testigo de defensa que presentó el Ministerio Público después que aquélla lo renunció.


(7) Para algunos ejemplos de casos donde se reconoce la admisibilidad de decla-raciones anteriores con propósitos sustantivos, véase J.B. Weinstein, Case and Materials, 7ma ed., Nueva York, Ed. Foundation Press, 1983, Sec. 3, pág. 595 et seq.


(8) Véanse: J.M. Stalmack, Prior Inconsistent Statements: Congress Takes a Compromising Step Backward in Enacting Rule, 8 Loy. U. Chi. L.J. 251 (1977); W.J. Blakey, Substantive Use of Prior Inconsistent Statements Under Federal Rules of Evidence, 64 Ky. L.J. 3 (1975).
Ambos coinciden en que tal regla no puede establecerse y que todo dependerá de las circunstancias en cada caso.
El tribunal debe examinar cualquier evidencia circunstancial o directa presen-tada para sostener la convicción basada en la declaración anterior incompatible. Cf. J.B. Weinstein, Judicial Conference, Second Circuit, A Discussion of Proposed Federal Rule of Evidence, 48 R.F.D. 39, 65 (1969); Pub. Law 93-595, D. Rep. Núm. 93-1277,' 93rd Cong; 2nd, Sess; Ed.1974, U.S.Code Cong. & Admin. News, págs. 7051, 7062-7063, esc. 21.